Citation Nr: 0815275	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  03-11 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a head injury, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for a bilateral 
shoulder disorder, to include as secondary to cervical and 
lumbar spondylosis.

3.  Entitlement to an effective date prior to January 31, 
2002, for the grant of service connection for cervical and 
lumbar spondylosis.

4.  Whether new and material evidence has been received 
sufficient to reopen a previously disallowed claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), to include as secondary to residuals of a 
head injury.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARINGS ON APPEAL

Appellant; W.M.M.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002, December 2005, and November 
2007 rating determinations of a Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Columbia, South 
Carolina.  

The veteran testified before Veterans Law Judge R. Bosch in 
November 2004 regarding some of the issues listed as on 
appeal; however, prior to the issuance of a Board decision, 
Veterans Law Judge R. Bosch left the Board.  The veteran was 
given an opportunity to have another hearing before a new 
Veterans Law Judge.  In March 2008, the veteran testified 
before the undersigned Veterans Law Judge.  Transcripts of 
both the November 2004 and March 2008 hearings are associated 
with the claims folder.

In October 2006, the veteran submitted a written statement 
indicating a desire to file for an increase in his disability 
rating for service-connected cervical and lumbar spondylosis.  
There is no indication that this issue has been adjudicated 
as of yet.  As such, it is REFERRED to the RO for 
consideration.  

The issues of (1) entitlement to service connection for a 
bilateral shoulder disorder, to include as secondary to 
cervical and lumbar spondylosis; (2) entitlement to an 
effective date prior to January 31, 2002, for the grant of 
service connection for cervical and lumbar spondylosis; and 
(3) whether new and material evidence has been received 
sufficient to reopen a previously disallowed claim of 
entitlement to service connection for PTSD, to include as 
secondary to residuals of a head injury, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Residuals of a head injury are manifested by subjective 
complaints of headaches and dizziness; there is no competent 
evidence of multi-infarct dementia, nor is there any 
competent evidence of any associated neurological 
disabilities, including memory loss due to traumatic head 
injury.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of a head injury have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.120, 4.124a, Diagnostic Code 8045 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  (4) 
VA must also request that the claimant provide any evidence 
in the claimant's possession that pertains to a claim.  38 
C.F.R. § 3.159 (2007).  See also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Regarding VCAA notice elements two through four, the Board 
finds that a March 2005 letter fully satisfied these duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the March 2005 letter requested that 
the veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the veteran.  He was also expressly advised of 
the need to submit any evidence in his possession that 
pertains to the claim decided herein.  Finally, this letter 
advised the veteran what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

Although the March 2005 letter was sent to the veteran after 
the July 2002 initial adjudication, the Board finds that any 
timing defect was harmless error.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  In this regard, after the notice 
was provided, the case was readjudicated and a December 2005 
supplemental statement of the case was provided to the 
veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

The Board notes that the veteran was never provided notice in 
accordance with Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006) regarding the establishment of an effective date.  
Such error is deemed nonprejudicial to the veteran, however, 
because the Board has concluded a preponderance of the 
evidence is against this claim.  Any questions as to the 
appropriate effective date to be assigned have therefore been 
rendered moot, and the absence of notice on the effective 
date should not prevent a Board decision.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), which held that, for 
an increased compensation claim, section 5103(a) requires 
first element notice which notifies the claimant: (1) that he 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating (a) a worsening or increase in 
severity of the disability and (b) the effect that worsening 
has on his employment and daily life; (2) that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (3) of 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain), such as 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Furthermore, (4) 
if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Vazquez-Flores at 43.

In the present case, the March 2005 letter referenced above 
expressly informed the veteran about the need to provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  As above, such notice was not timely, but did 
precede a readjudication of the veteran's claim, thereby 
curing any timing defect.  See Pelegrini II, supra; Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006).  

None of the letters sent to the veteran throughout this 
appeal expressly provided notice of the remaining elements of 
Vazquez-Flores first element notice.  Nevertheless, the Board 
finds that it may proceed with a decision because it has 
carefully reviewed the record and concludes that any notice 
errors were nonprejudicial to the veteran for the reasons 
discussed below.  Additionally, there is nothing to indicate 
that these notice errors affected the essential fairness of 
the adjudication.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that all VCAA notice errors are presumed 
prejudicial and require reversal unless the VA can show that 
the error did not affect the essential fairness of the 
adjudication.  To do this, the VA must show that the purpose 
of the notice was not frustrated, such as by demonstrating 
that any defect was cured by actual knowledge on the part of 
the claimant, that a reasonable person could be expected to 
understand from the notice what was needed, that a benefit 
could not have been awarded as a matter of law, or perhaps 
where the claimant has stated that he or she has no further 
evidence to submit, or where the record reflects that VA has 
obtained all relevant evidence.  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, the 
record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

With respect to part (1)(b) notice, the Board finds that the 
veteran demonstrated actual knowledge of the need to present 
evidence showing the impact of his service-connected 
disability on his employment and daily life.  In this regard, 
the veteran indicated on his substantive appeal (VA Form 9) 
that he was entitled to a higher disability rating because he 
had been unable to work since 1962 due to the pain associated 
with his head injury residuals and that it was impossible to 
"attend to routine activities" when in pain.  Similarly, 
the veteran reported a belief that the residuals of his head 
injury prevented him from getting "more effective" jobs at 
a July 2002 VA examination.  Such statements, the Board 
concludes, illustrate that the veteran was aware of the need 
to show how his head injury residuals impacted his daily life 
and employment.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) (actual knowledge is established by statements 
or actions by the veteran or the veteran's representative 
that demonstrate an awareness of what was necessary to 
substantiate his or her claim).  Cf. Vazquez, supra (the mere 
act of submitting evidence does not demonstrate actual 
knowledge).

The veteran was never specifically informed of the types of 
evidence that he might submit to demonstrate entitlement to a 
higher disability rating such as medical records, employer 
statements, job application rejections, lay evidence, etc., 
in accordance with part (3) of the Vazquez-Flores notice 
requirements.  Nevertheless, the Board is of the opinion that 
notice was provided to the veteran from which a reasonable 
person could understand what types of evidence might be 
submitted to support a claim for an increased rating.  
Specifically, a March 2005 VCAA letter informed the veteran 
that VA will make reasonable efforts to get records from 
local and State governments, private doctors and hospitals, 
and current and former employers.  In addition, the fact that 
the veteran's daughter testified as to the severity of the 
veteran's service-connected residuals of a head injury at the 
March 2008 Board hearing demonstrates that the veteran had 
actual knowledge that he could submit lay evidence in support 
of his increased rating claim. 

Finally, the veteran was never expressly informed that a 
disability rating was assigned by applying criteria from 
relevant diagnostic codes in Part 4, Title 38 of the Code of 
Federal Regulations to assign a disability rating from 0 to 
100 percent.  He was also never provided part (4) first 
element notice regarding any specific testing, measurement, 
or symptomatology needed to evaluate the severity of his 
service-connected disability under Part 4 of the Rating 
Schedule.  

The veteran was, however, sent a letter in October 2006 in 
conjunction with a separate compensation that provided notice 
regarding the assignment of a disability rating from 0 to 100 
percent based on the application of Part 4, Title 38 of the 
Code of Federal Regulations.  While such letter cannot serve 
as notice specific to his current increased rating claim on 
appeal, the Board observes that the veteran submitted a 
"VCAA Notice Response" in October 2006 indicating that he 
had received this letter and that he had no other information 
or evidence to support the claim not on appeal.  Such 
response, the Board concludes, reasonably suggests that the 
veteran reviewed the contents of the October 2006 letter.  
Therefore, he had actual knowledge of part (2) Vazquez 
notice.

With respect to any required notice regarding any specific 
testing, measurement, or symptomatology needed to evaluate 
the severity of his service-connected residuals of a head 
injury, the Board notes that the veteran's disability is 
rated under 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2007).  
This diagnostic code provides for a 10 percent rating absent 
evidence of multi-infarct dementia and separate evaluations 
based on purely neurological disabilities.  The Board finds 
that actual knowledge of this rating criteria was shown 
through the veteran's numerous statements urging VA to rate 
his alleged neurological disabilities.  Furthermore, at his 
most recent Board hearing in March 2008, the veteran's 
representative demonstrated a clear understanding of what was 
needed to warrant a higher rating based on her questions to 
the veteran regarding any perceived neurological impairments 
associated with his in-service head injury.

The Board acknowledges that there is nothing in the veteran's 
or his representative's statements regarding multi-infarct 
dementia to demonstrate actual knowledge of this criterion in 
the diagnostic code.  However, given that there is nothing in 
the veteran's medical record to suggest any multi-infarct 
dementia (including a December 2001 brain MRI report), the 
veteran was represented by a Veterans Service Organization, 
and the April 2003 statement of the case provided the 
contents of Diagnostic Code 8045, the Board finds that there 
was sufficient due process to avoid a remand.  See Sanders, 
supra.  Furthermore, the Board concludes that remanding this 
appeal to provide a notice letter regarding the contents of 
Diagnostic Code 8045 would only unnecessarily delay the 
veteran's claim and impose additional burdens on VA without 
any additional benefit to the veteran.  See also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

In Vazquez-Flores the Court stated that "Nothing in law or 
common sense supports a conclusion that the Court should put 
on blinders and ignore [the 'extensive administrative 
appellate process'] or a conclusion that a notice error prior 
to the initial decision by the Secretary could not be 
rendered non-prejudicial when the full panoply of 
administrative appellate procedures established by Congress 
are provided to the claimant.  It is well settled that a 
remand is not warranted when no benefit would flow to the 
claimant."  Id.

As discussed above, the veteran has been provided VCAA notice 
in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 with respect to nearly all pertinent provisions.  For 
those elements of notice that the veteran was not 
specifically informed, the Board has demonstrated that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  As such, the Board finds that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

Regarding VCAA assistance provisions, the Board finds that VA 
has fulfilled its duty to assist the veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the veteran's claim decided herein and providing a 
VA examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, the 
veteran's service medical records are associated with the 
claims folder, as well as all relevant VA treatment records.  
Unfortunately, negative replies were received in response to 
requests for private medical records from Piedmont Orthopedic 
Clinic and Greenville Health Corporation/Equipped for Life.  
All other pertinent private medical evidence was obtained.  
The veteran has not identified any additional relevant, 
outstanding private or federal records that need to be 
obtained before deciding his claims.  Finally, he was 
afforded multiple VA examinations in conjunction with his 
disability on appeal.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2007).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

The Board has considered whether staged ratings were 
appropriate in the present case.  See Hart v. Mansfield, No. 
05-2424, (U.S. Vet. App. Nov. 19, 2007).  See also Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  For reasons discussed 
in more detail below, the Board finds that there is no 
competent evidence that the veteran's service-connected 
residuals of a head injury have increased in severity during 
this appeal sufficient to warrant a higher evaluation; 
therefore, a staged rating is unnecessary.

The veteran asserts that he is entitled to a higher rating 
for his service-connected residuals of a head injury, 
currently evaluated as 10 percent disabling under Diagnostic 
Code 8045, brain disease due to trauma.  38 C.F.R. § 4.124a.  
He contends, in part, that separate evaluations are warranted 
for various associated neurological impairments, including 
paralysis of the left side of his head, memory loss, syncope 
with loss of consciousness, loss of vision, and loss of 
smell.

Diagnostic Code 8045 provides that a 10 percent rating is 
warranted for purely subjective complaints following trauma, 
such as headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma.  This 10 percent rating will not 
be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  Id.

In the present case, there is no competent medical evidence 
that the veteran has been diagnosed as having multi-infarct 
dementia which would warrant a higher evaluation under 
Diagnostic Code 9304.  His medical records since service are 
silent for such disability, and, more specifically, a 
December 2001 brain MRI study revealed no abnormalities in 
the veteran's temporal lobes.  In the absence of any 
competent evidence of multi-infarct dementia, a higher 
disability rating cannot be assigned under Diagnostic Code 
9304.  Id.  

In addition to providing for a higher disability rating under 
Diagnostic Code 9304, Diagnostic Code 8045 directs VA to 
consider whether the veteran is entitled to a separate 
evaluation for any purely neurological disabilities such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc. resulting from his service-connected brain trauma.  Id.  
As noted above, the veteran contends that symptoms including 
memory loss, headaches, facial paralysis, syncope with loss 
of consciousness, loss of vision, and loss of smell, are all 
associated with his service-connected head injury.  

While the veteran is competent to report symptoms, he is not 
competent to state that such symptoms are associated with his 
service-connected head injury.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (laypersons are competent to speak to 
symptomatology when the symptoms are readily observable).  
See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board must rely on the medical evidence of 
record to determine whether his claimed symptoms are, in 
fact, residuals of his head injury.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (Board is not free to substitute 
its own judgment for that of such an expert).  

Regarding the veteran's assertions that he has loss of vision 
associated with his service-connected head injury, the Board 
finds that the competent evidence does not support such 
contentions.  Optometry records indicate that the veteran has 
been diagnosed with bilateral cataracts and dry eyes, but 
there is no indication in the record that such disabilities 
are related to his head injury.  See, e.g., VA Optometry Note 
dated September 17, 2003.  Additionally, when seen by his 
primary care physician for complaints of decreased memory and 
other head injury residuals, the veteran denied any focal 
complaints of visual changes.  See VA Primary Care CBOC 
Physician Return Visit dated February 23, 2005.  Finally, the 
June 2005 VA examination report reflects that the veteran has 
normal oculomotility, pupil responses, and visual fields.  In 
light of the above, the Board concludes that the competent 
evidence of record does not demonstrate that the veteran has 
any residual loss of vision associated with his service-
connected head injury.  

Similarly, there is nothing in the record other than the 
veteran's own testimony which supports a finding that the 
veteran has loss of smell or facial paralysis as residuals of 
his service injury.  As noted above, the veteran is not 
competent to provide evidence regarding any causal medical 
relationship.  Espiritu, supra.  Additionally, with respect 
to the veteran's sense of smell, there is no mention of this 
in his medical records, including his VA examination reports.  
As to facial paralysis, a December 1988 VA examination report 
indicates that the veteran suffered facial paralysis on the 
left side of his face immediately following his in-service 
head injury.  However, the December 1988 examination made no 
mention of any evidence of continued paralysis.  See December 
1988 VA Examination Report.  The more recent VA examination 
reports also do not reflect any current complaints of facial 
paralysis.  See July 2002 and June 2005 VA Examination 
Reports.  

The Board finds the veteran's contemporaneous statements (or 
lack thereof) in his medical record more probative than his 
statements made at the March 2008 hearing.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  Therefore, in the absence of any competent 
medical evidence of a disability manifested by facial 
paralysis or loss of smell that is medically linked to his 
service-connected head injury, the Board concludes that 
separate evaluations are not warranted for these claimed 
symptoms either.  
With respect to the veteran's claimed symptoms/disabilities 
of memory loss, headaches, and dizziness, the Board observes 
that the veteran was evaluated by VA twice during this 
appeal, first in July 2002 and more recently in June 2005.  
Both examination reports note that the veteran has cognitive 
defects, specifically, short term memory loss and spatial 
disorientation, that is consistent with the veteran's age and 
not his service-related head injury.  Such findings are also 
supported by the veteran's contemporaneous medical record.  
See e.g., Greenville Hospital System Treatment Record dated 
February 14, 1989 (diagnoses veteran with "age associated 
memory impairment").  See also Traumatic Brain Injury 
Consult dated November 28, 2006.

A review of the veteran's medical records and lay statements 
reflects that he complains of headaches often.  See, e.g., 
Greenville Hospital System Emergency Physician Record dated 
July 5, 2002 (veteran reports occasional, chronic headaches).  
See also VA Primary Care Clinic (PCC) Note dated October 1, 
2002 (veteran states he has headaches most every day).  
However, as indicated by a December 1988 VA examination 
report, the veteran's described headaches are 
indistinguishable from tension or cervical headaches; there 
is nothing in the competent record that supports a finding 
that the veteran's headaches are better characterized as 
migraine headaches.  Similarly, although the record shows 
intermittent complaints of dizziness, there is nothing to 
corroborate the veteran's or his daughter's testimony that he 
passes out with loss of consciousness.  See, e.g., VA PCC 
Note dated February 4, 2003 (veteran denies dizziness).  
Again, the Board finds the lack of any mention of loss of 
consciousness in the contemporaneous medical record more 
probative as to the veteran's current symptomatology than 
statements made in conjunction with this claim.  In this 
instance, the Board finds it highly probative that the 
veteran has made no mention of his loss of consciousness to 
his medical providers given the potentially serious 
consequences of such symptom.  Finally, there is nothing that 
indicates the veteran has been diagnosed as having a 
vestibular disorder.  

These diagnostic distinctions are relevant in the present 
case because if the veteran's headaches and dizziness are 
more than subjective complaints, and are more accurately 
characterized as disabilities such as migraines and a 
vestibular disorder, separate evaluations would be warranted 
which might increase the veteran's overall disability rating.  
See 38 C.F.R. §§ 4.87, Diagnostic Code 6204 (peripheral 
vestibular disorders), 4.124a, Diagnostic Code 8100 
(migraine) (2007).  In this case, the Board finds that the RO 
correctly assigned a 10 percent disability rating for 
subjective complaints of headaches and dizziness and not 
separate evaluations for migraines and a vestibular 
equilibrium disorder.  Simply stated, migraines and a 
vestibular disequilibrium are not indicated in this case.

Finally, the Board has considered whether the competent 
medical evidence suggests any additional neurological 
impairments due to brain disease due to trauma which might 
warrant separate evaluation.  However, as reflected in both 
the July 2002 and June 2005 VA examination reports, there is 
no evidence of any organic mental dysfunction attributable to 
his in-service head injury.  Additionally, consultation at 
the VA traumatic brain injury (TBI) clinic revealed "no 
severe cognitive, functional deficits, or impairments other 
than age-related changes."  TBI Consultation Note dated 
November 28, 2006.  The examiner noted that the veteran was 
able to follow complex directions, had normal speech and 
language evaluations, was independent in his activities of 
daily living, and was alert and oriented.  

It appears from the above evidence that the veteran's current 
10 percent disability rating most accurately reflects his 
current disability picture.  See also, e.g., VA PCC Note 
dated January 25, 2002 (noting that veteran "seems to be 
functioning remarkably well"); VA PCC Note dated February 4, 
2003 (veteran's traumatic brain injury appears stable).  
Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, there is no competent evidence that the veteran's 
residuals of his service-connected head injury include 
additional neurological impairments such as syncope with loss 
of consciousness, loss of vision, loss of smell, facial nerve 
paralysis, or memory loss.  Rather, as discussed above, his 
residuals of traumatic brain injury include subjective 
complaints of headaches and dizziness, which warrant no more 
than a 10 percent disability rating.  There is also no 
evidence of multi-infarct dementia; thus, Diagnostic Code 
9304 is not for application.  

Additionally, the Board has considered whether this case 
warrants referral for extraschedular consideration under 
38 C.F.R. § 3.321(b)(1) (2007).  However, the Board concludes 
that the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2007).  Furthermore, despite the 
veteran's statement at the July 2002 VA examination that his 
head injury residuals prevented him from getting "as 
effective a job" as he might have had without them and his 
statement that he has been unable to work since 1962 due to 
his head injury, the Board finds that there has been no 
showing by the veteran that his subjective complaints of 
headaches and dizziness resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In this regard, he has not submitted any 
evidence other than his own vague lay statements as to how 
his service-connected disability has caused marked 
interference with employment.  Under such circumstances, the 
Board therefore finds that the disability rating currently 
assigned to the veteran's disability adequately compensates 
him for his loss in earning capacity, and in the absence of 
the above discussed factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1996).

In sum, the Board finds that the criteria for a higher 
disability rating are not met, and that a preponderance of 
the evidence is against the appeal to establish entitlement 
to a higher rating for residuals of a head injury.  38 
U.S.C.A. § 5107(b).  With respect to this issue, the appeal 
is denied.

	
ORDER

Entitlement to an increased disability rating for residuals 
of a head injury, currently evaluated as 10 percent 
disabling, is denied.




REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  Unfortunately, 
the evidence presently of record is not adequate to render a 
determination regarding the following claims on appeal.

I. Bilateral Shoulder Disorder

The veteran testified in March 2008 that when he "came to" 
after being struck by another servicemen with a shovel while 
serving abroad in Liverpool, England, he had pain in his 
shoulders, neck, and head.  Although he does not contend that 
he was treated for shoulder problems during service, the 
Board observes that service medical records pertaining to the 
treatment of his initial injury are nevertheless relevant to 
his claim.  In this regard, they might provide some detail 
about the type(s) of injury suffered.  Currently, the only 
evidence of his in-service injury is a hospital admission 
card noting that the veteran was treated in April 1944 for 
simple fracture and nerve paralysis.  

Clinical medical records, including hospitalization records, 
are sometimes filed under the name of the facility, and not 
the veteran.  Since there is no indication that any attempts 
have been made to ask the National Personnel Records Center 
(NPRC) to search clinical records of the U.S. Army Hospital 
in Liverpool, England, for records pertaining to the veteran, 
the Board finds that this appeal should be remanded to do so.  

In addition to claiming service connection on a direct basis, 
the veteran has submitted statements that his bilateral 
shoulder disability is secondary to his service-connected 
cervical and lumbar spondylosis.  As a layperson, the veteran 
is not competent to provide such opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  An April 2005 VA 
examination report, however, indicates that the veteran has 
"referral pain from his neck."  Additionally, he also has a 
degenerative condition "which is not related to his service-
connected head injury."  The diagnosis provided in the 
examination report is "right shoulder glenohumeral 
arthrosis, referred pain from the cervical spine region."  

The Board is of the opinion that a new VA examination is 
warranted given the lack of clarity provided in the April 
2005 VA examination report.  Specifically, the examiner 
refers to a "degenerative condition" of the shoulder, but 
does not identify which shoulder, nor is there a diagnosis of 
a degenerative shoulder disability listed among the assessed 
diagnoses.  Also, the examiner's comments regarding 
"referral pain" are not definitive as to whether such pain 
is associated with a diagnosed shoulder disability, and if 
so, whether it could be said that this disability is caused 
or aggravated by the veteran's service-connected cervical 
spine disability.  Under these circumstances, the Board 
therefore concludes that a new opinion is required that 
clearly addresses what diagnosed shoulder disabilities, if 
any, the veteran currently has, and if any of these 
disabilities are caused or aggravated by the veteran's 
cervical and lumbar spondylosis.

As a final note, the Board observes that Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), is applicable to the 
veteran's claim of entitlement to service connection for a 
bilateral shoulder disorder, to include as secondary to 
cervical and lumbar spondylosis.  Dingess held that VA must 
provide notice of all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice regarding the type of evidence necessary 
to establish a disability rating or effective date.  As these 
questions are involved in the present appeal, such notice 
should be provided to the veteran upon remand.


II. Manlincon Issues

By rating decision dated in December 2005, the RO granted 
service connection for cervical and lumbar spondylosis and 
assigned a 10 percent disability rating, effective January 
31, 2002.  He was notified of this decision by letter dated 
February 23, 2006.  In March 2006, the veteran submitted a 
response to the February 2006 letter requesting that "VA 
please reconsider a [sic] earlier effective date...for my neck 
and back condition."  

The Board is of the opinion that the veteran's March 2006 
statement can be construed as expressing disagreement and a 
desire for appellate review regarding the effective date 
awarded in the December 2005 rating decision.  38 C.F.R. § 
20.201 (2007).  Therefore, the Board finds that the veteran 
has filed a timely notice of disagreement.  The Court has now 
made it clear that the proper course of action when a timely 
notice of disagreement has been filed is to remand the matter 
to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Appropriate action, including issuance of a statement of the 
case, is now necessary with regard to the issue of 
entitlement to an effective date prior to January 31, 2002, 
for the grant of service connection for cervical and lumbar 
spondylosis.  38 C.F.R. § 19.26 (2007).  The veteran will 
then have the opportunity to file a timely substantive appeal 
if he wishes to complete an appeal as to this issue.

Similarly, the Board is of the opinion that a November 2007 
written statement constitutes a timely notice of disagreement 
as to the RO's November 2007 denial of the veteran's request 
to reopen a previously disallowed claim of entitlement to 
service connection for PTSD, to include as secondary to 
residuals of a head injury.  As such, a remand is necessary 
to issue a statement of the case.  See Manlincon, supra; see 
also 38 C.F.R. § 19.26.  

Accordingly, the case is REMANDED for the following action:

1.  With respect to the veteran's claim of 
entitlement to service connection for a 
bilateral shoulder disorder, to include as 
secondary to cervical and lumbar 
spondylosis, provide the veteran with 
notice regarding the disability rating and 
effective date.  See Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

2.  Appropriate attempts should be made to 
retrieve any outstanding clinical records, 
including hospitalization records, from 
the U.S. Army Hospital in Liverpool, 
England for the period from April to May 
1944.  It should be noted that the 
veteran's clinical records may be filed at 
the NPRC under the name of the facility, 
and not the veteran.  A response, negative 
or positive, should be associated with the 
claims file.  Requests must continue until 
the agency of original jurisdiction 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

3.  After all outstanding records have 
been obtained, schedule the veteran for a 
VA examination for the purpose of 
ascertaining the existence and etiology of 
any current bilateral shoulder disability.  
The claims file must be made available to 
the examiner for review, and the 
examination report should reflect that the 
claims folder was reviewed in conjunction 
with the examination.  After reviewing the 
record, examining the veteran, and 
performing any medically indicated 
testing, the examiner should indicate 
whether the veteran has any current 
bilateral shoulder disorder, providing a 
diagnosis for all current shoulder 
disabilities.  The examiner should then 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any diagnosed shoulder disorder is 
etiologically related to the veteran's 
service-connected cervical and lumbar 
spondylosis, including whether the 
veteran's cervical and lumbar spondylosis 
caused, contributed to cause, or 
chronically worsened (aggravated) any 
current shoulder disorder.  A detailed 
rationale should accompany all opinions.  
If it cannot be determined whether the 
veteran currently has a shoulder disorder 
that is causally related to or aggravated 
by his service-connected cervical and 
lumbar spondylosis, on a medical 
scientific basis and without invoking 
processes related to guesses or based upon 
mere conjecture, the examiner should 
clearly and specifically so specify in the 
examination report, with an explanation as 
to why this is so.  

4.  Issue a statement of the case as to 
the issues of (1) entitlement to an 
effective date prior to January 31, 2002, 
for the grant of service connection for 
cervical and lumbar spondylosis and (2) 
whether new and material evidence has been 
submitted sufficient to reopen a 
previously disallowed claim of entitlement 
to service connection for PTSD.  The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
any issue to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

5.  After completion of the above, and any 
other development deemed necessary, 
readjudicate the issue of entitlement to 
service connection for a bilateral 
shoulder disorder, to include as secondary 
to cervical and lumbar spondylosis.  
Unless the benefit sought on appeal is 
granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


